Exhibit 10.39
EXECUTIVE MANAGEMENT
2009 SHORT-TERM INCENTIVE PLAN

                  Category   Eligible Points   Points Awarded   Goal
Capital
    7.5     —   Maintain average TRBC ratio of at least 12% at FSB
 
    7.5     —   Maintain leverage ratio < or = 95% of senior note agreement
requirement
 
              Bonus: Additional 5 points for successful renegotiation of
leverage limitations in senior note agreements.
Asset Quality
    15.0     —   NPA Ratio1 at or below 1.5% for entire year.
 
              Bonus: Additional 5 points if the NPA ratio1 is 1% or less with a
reduction of 5 points if net charge offs exceed .5%.
Management
    10.0     —   Make substantial progress toward conversion of NCBFSB to
National Bank
 
    5.0

10.0     —

—   Achieve satisfactory evaluations from Loan Review, auditors, FCA, and OTS,
including FIDICA compliance.
Complete conversion to OSI by year-end.
Earnings
    10.0     —   Maintain Avg. ROAE of 7% at NCBFSB and achieve FSB Earnings
objectives of senior note agreements
 
    5.0     —   Implement Relationship Profitability System by year-end
Bonus: 1 extra point for every 1% reduction in Efficiency Ratio (adjusted for
one-time charges) below 68% (up to 5 extra points).
Liquidity
    7.5     —   Reduce average Bank Revolver outstandings in Q4 to < $25MM.
 
    7.5     —   Fund 100% of net loan and investment portfolio growth at NCBFSB
with Non-Brokered Deposits2 and/or FHLB advances.
 
              Bonus: 1 extra point for every 1% reduction in
 
              Brokered Deposits below 40% of total deposits (up to 5 extra
points).
Sensitivity
    5.0     —   Maintain all sensitivity measurements within Green or Yellow
ranges. No more than 5 measurements (out of 288 total measurements for the year)
in the Red range, all of which must be cured within 30 days of measurement.
Mission
    10.0     —   Achieve “Best Efforts” evaluation by Board of Directors. Best
Efforts to be based on performance against mission objectives set for new
products, new markets, policy advocacy, strengthening of the brand and internal
enhancement of operations. One of two objectives will set for each area
identified above.
Total Points
    100.0     —    
Income Bonus Points
              Bonus: 1 extra percentage point for each 5% that Actual post-tax
Net Income exceeds Budget (up to 10 extra points).

 

1   NPA Ratio equals average Non-accruing Loans plus REO as a percentage of
average Total Loans.   2   Includes CDARs Reciprocal trades.

